Citation Nr: 0405251	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-16 751	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

3.  Whether the July 31, 1997 rating decision, wherein the RO 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus, constituted clear and unmistakable 
error.  


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted entitlement to service 
connection for bilateral hearing loss and tinnitus, assigned 
initial ratings of 30 percent and 10 percent, respectively, 
effective September 22, 2000.  The RO also determined that 
there was no clear and unmistakable error (CUE) in a prior 
final July 31, 1997 rating decision, wherein the RO denied 
service connection for hearing loss and tinnitus.  

In April 2003 the RO granted an increased rating of 70 
percent for hearing loss, also effective September 22, 2000.  
Despite the award of a partial increase, the issue of 
entitlement to an increased rating for hearing loss remains 
before the Board since the rating schedule provides potential 
entitlement to a rating higher than 70 percent.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating available does not "abrogate the pending 
appeal.")  

The effect of a finding of CUE in the July 31, 1997 rating 
decision would be a revision of the effective date of the 
grant of service connection for hearing loss and tinnitus.  
The Board has accordingly recharacterized the issue as 
entitlement to an effective date earlier than September 22, 
2000, for a grant of service connection for bilateral hearing 
loss and tinnitus based on CUE in the July 31, 1997 rating 
decision.  

During the course of the appeal the veteran's attorney has 
raised the additional issues of entitlement to service 
connection for a psychiatric disorder (including as secondary 
to the service-connected hearing loss and tinnitus pursuant 
to 38 C.F.R. § 3.310(a)) and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  


As matters have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal as to the issues of entitlement to initial 
increased ratings for bilateral hearing loss and tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
bilateral hearing loss and tinnitus was denied by the RO on 
July 31, 1997.  

2.  The veteran submitted a timely notice of disagreement 
with the July 31, 1997 rating decision and a statement of the 
case was issued; the veteran did not perfect his appeal by 
filing a timely substantive appeal.  

3.  The July 31, 1997 rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  

4.  The veteran submitted an application to reopen his claim 
of service connection on September 22, 2000, by submitting 
new and material evidence.  

5.  In May 2002 the RO awarded service connection for 
bilateral hearing loss and tinnitus and assigned disability 
ratings of 30 percent and 10 percent, respectively, from 
September 22, 2000, the date of receipt of a request that the 
service connection claim be reopened.  




CONCLUSION OF LAW

The rating decision of July 31, 1997, wherein the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, did not constitute CUE.  38 U.S.C.A. §1110, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.105(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

Since a question as to the presence or absence of CUE must be 
resolved, the issue is legal in nature, and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  
Consequently, the VCAA is not applicable as to this issue.  





Criteria

Unless specifically provided otherwise..., the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2) (2003).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time.  38 C.F.R. § 3.104(a) (2003).  

Final RO decisions can be revised only if found to be clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a) (2003).  

Where CUE is shown, the decision involving CUE will be 
reversed and amended, in which case "the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision...has the same effect as if the corrected decision 
had been made on the date of the reversed decision...."  
38 C.F.R. § 3.105(a) (2003).  

The CAVC has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:  

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; 

(2) the error must be "undebatable" and of 
the sort "which, had it not been made, would 
have manifestly changed the outcome at the 
time it was made"; and 

(3) a determination that there was CUE must 
be based on the record and law that existed 
at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The CAVC has further stated that a CUE is a very specific and 
a rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, Id.  



Factual Background

Service department medical records contain no reference to 
hearing loss or tinnitus in service.  The veteran's hearing 
acuity was reported as normal on whispered voice testing on 
examinations for enlistment and separation.  

An original compensation claim was received from the veteran 
in My 1997.  Submitted in support of the claim were private 
medical records from the Wichita Clinic covering the period 
from May 1978 to January 1997.  The earliest reference to 
hearing loss was in 1993.  A history of noise exposure in 
service was noted.  A VA examination in June 1997 showed 
bilateral mild-to-profound sensorineural hearing loss.  

A December 1997 statement from ES (initials), MD, of the 
Wichita Clinic noted that the slope of the veteran's 
audiogram was "in keeping with" a history of noise 
exposure.  He noted the lack of a family history of hearing 
loss.  Dr. ES informed the veteran that the amount of hearing 
loss that occurred from any particular noise exposure would 
be considered "accumulative" but that one could not 
differentiate what damage had occurred at what time.  

By a rating decision of July 31, 1997 the RO denied service 
connection for bilateral hearing loss and tinnitus on the 
basis that the claims were not well-grounded under the law 
then in effect, citing the lack of evidence of a nexus 
between current disability and service.  The veteran 
submitted a timely notice of disagreement with the denials 
and a statement of the case was issued but did not perfect 
his appeal by filing a timely substantive appeal.  

The veteran's request to reopen the claims for service 
connection for bilateral hearing loss and tinnitus was 
received on September 22, 2000.  


Analysis

The July 31, 1997 rating decision wherein the RO denied the 
original claim was a final determination in the absence of a 
perfected appeal.  38 U.S.C.A. § 7105(b)(c); 38 C.F.R. 
§ 20/1103; Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
The ultimate grant of service connection for hearing loss and 
tinnitus was based on new evidence, specifically, the report 
of the April 2002 VA examination containing a medical opinion 
favorable to the claim.  Where an award of service connection 
is based on receipt of new and material evidence, the 
effective date of the resulting award is from the date of 
receipt of a new claim following a final disallowance, in 
this case September 22, 2000.  38 C.F.R. § 3.400(q) (2003).  

The veteran contends that the awards of service connection 
for bilateral hearing loss and tinnitus and the compensable 
ratings for those disorders should be made effective from the 
date of his original service connection claim, because the RO 
committed CUE in July 1997 by failing to grant service 
connection on the basis of the evidence then of record.  He 
maintains that the evidence at that time contained medical 
evidence linking his hearing loss and tinnitus to aircraft 
carrier duty in service, and that the record contained no 
evidence suggesting an alternate etiology for the hearing 
loss.  

In the absence of evidence of hearing loss or tinnitus in 
service or for many years after separation, the granting of 
service connection in July 1997 was dependent on the 
existence of medical evidence showing a nexus between 
postservice disability and service.  The only evidence of 
record pertaining to the nexus question consisted of the 
brief medical history notations in treatment notes and the 
statement of Dr. ES.  

The historical information was not clinically corroborated 
and clearly came from the veteran himself.  Although that 
information was accepted as credible by Dr. ES, 
uncorroborated evidence which is simply information recorded 
by a medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

However, even accepting the veteran's history as credible 
evidence of exposure, the assertion that the current 
disability was "in keeping with" the history of noise 
exposure can reasonably be interpreted as falling short of a 
conclusion that it was at least as likely as not that such 
disability was related to the noise exposure.  Given the 
equivocal wording of Dr. ES's opinion, a finding that the 
statement was insufficient to demonstrate that it was at 
least as likely as not that the postservice hearing loss and 
tinnitus were related to service was a conclusion that could 
have been reached by reasonable minds in the context of all 
of the evidence then of record.  

Even if the Board were now to disagree with the RO's 
rejection of Dr. ES's statement as persuasive nexus evidence, 
such disagreement would not permit a finding of CUE.  
Judgments as to the credibility and probative value of 
individual items of evidence are inherent in the function of 
VA adjudicators.  A disagreement with how a prior 
adjudication evaluated the facts does not establish CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, Id.  

The arguments offered by the veteran on appeal amount to 
nothing more than an exercise in weighing and balancing of 
the evidence of record in July 1997.  To establish CUE, 
however, the alleged error must have been of a nature and 
degree that would have made the outcome of the claim 
undebatably different.  Fugo Id.  The CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  CUE 
denotes "errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, id.  

It is arguable that Dr. ES's statement should have been 
accepted as sufficient to well-ground the claim under the law 
in effect before enactment of the VCAA on November 9, 2000, 
but the finding of a well-grounded claim would not have led 
to the granting of service connection in the absence of a 
further finding that the evidence also established that it 
was at least as likely as not that the postservice hearing 
loss and tinnitus were related to service.  A more persuasive 
nexus opinion than that provided by Dr. ES was required for 
that purpose.  



The duty assist obligations that evolved through the pre-VCAA 
case law would have required a reexamination to obtain such 
an opinion.  See Littke v. Derwinski, 1 Vet. App. 90 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  But whether an 
examination conducted on any particular day would have 
elicited a favorable opinion is speculative.  More to the 
point, the CAVC has held that a breach of the duty to assist 
cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (breach of duty to assist caused 
incomplete record but not incorrect record).  

On consideration of the evidence of record in July 1997 and 
the prevailing legal authority at the time, it is apparent 
that the denial of service connection was reasonably 
supported by the evidence of record, was within the bounds of 
sound judgment and discretion and therefore did not involve 
CUE.  

In other words, the July 31, 1997 rating decision did not 
contain any error of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


ORDER

The July 31, 1997 rating decision, wherein the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, not having constituted clear and unmistakable 
error, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues of entitlement to increased evaluations for 
bilateral hearing loss and tinnitus, as clarified by 
Quartuccio, supra.  

In October 2003 the veteran submitted additional medical 
evidence directly to the Board.  This submission was not 
accompanied by a written waiver of the veteran's right to 
have this evidence considered initially by the RO.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, (Fed. Cir. May 1, 2003), invalidated 
portions of VA regulations that permitted the Board to decide 
appeals using evidence that had not previously been reviewed 
at the RO.  Specifically, the CAFC held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the originating agency for initial 
consideration or obtaining the appellant's waiver.  In light 
of the decision in the DAV case, the additional evidence 
received from the veteran must be reviewed by the RO.  
The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, to 
include the additional evidence submitted 
by the veteran without waiver.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



